Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-17-2008

USA v. Charles McCormick
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4776




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Charles McCormick" (2008). 2008 Decisions. Paper 84.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/84


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               _________________

                                     No. 07-4776
                                  _________________

                           UNITED STATES OF AMERICA

                                           v.

                              CHARLES MCCORMICK,
                                           Appellant
                                ________________

                                     Appeal from the
                           United States District Court for the
                                  District of New Jersey
                            (D.C. Criminal No. 07-cr-00075)
                       District Judge: Honorable Robert B. Kugler
                                    ______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 21, 2008
                                  ________________

          Before: BARRY and CHAGARES, Circuit Judges, and RESTANI * , Judge

                           Opinion Filed: December 17, 2008
                                  _______________

                                      OPINION
                                   _______________


RESTANI, Judge.


      *
         Honorable Jane A. Restani, Chief Judge of the United States Court of
International Trade, sitting by designation.
       In this appeal, Charles McCormick challenges his sentence of 33 months for a

three-count wire fraud conviction as unreasonable. We will affirm the sentence.

       The facts of the underlying crime are well-known to the parties and we will not

repeat them here. The sentence is within the range calculated under the U.S. Sentencing

Guidelines and that calculation is not challenged. McCormick also concedes that the

court identified mitigating facts as it recounted the factors it was required to consider

under 18 U.S.C. § 3553(a). McCormick’s argument, rather, is that that consideration was

formulaic and that the court placed undo emphasis on his criminal history and the

seriousness of the offense.

       Where the court has so clearly considered the statutory factors and cited to the

specific evidence of record for potential mitigation, it is difficult to conclude the court did

not follow proper procedure. That the court was moved by prior criminal history and the

seriousness of the offense, nonetheless, to select a sentence at the high end of the

guideline range does not establish an abuse of discretion. We conclude that the sentence

was a reasonable one and will affirm the District Court’s Judgment and Conviction Order.




                                               2